Citation Nr: 1114512	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of overpayment of nonservice-connected disability pension benefits in the original calculated amount of $19,844, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to August 1976.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The Board remanded this case December 2009 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) also recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In any event, the Court routinely vacates Board decisions based on this particular situation.  

That is, as noted above, in December 2009, the Board previously remanded this case for further development.  Specifically, this case was remanded for the AOJ to do the following: 1) secure the August 2005 Improved Pension Eligibility Verification Report (EVR, VA Form 21-0516-1), in which the Veteran stated that he had received no income from the Social Security Administration (SSA); 2) secure the January 2007 SSA inquiry (actually dated in November 2005), showing that the Veteran received a retroactive payment of $14,182 in October 2004; 3) secure the Pension Maintenance Center (PMC)'s February 2007 notice to the Veteran that they had reduced his pension and switched to compensation, effective November 2004, resulting in an overpayment; (4) produce a written paid and due audit of the Veteran's pension account of the overpayment made to the Veteran and how it was calculated (5) obtain an updated Financial Status Report (FSR, VA Form 5655) from the Veteran (6) have the Committee or AOJ adjudicate both issues on appeal - (a) the validity / amount of the debt and (b) whether a waiver is precluded by bad faith or whether recovery of the overpayment would be against the principles of equity and good conscience.  

The Board has thoroughly reviewed the claims folder.  The majority of the above development was completed by the AOJ.  In addition, the AOJ in the May 2010 Supplemental Statement of the Case (SSOC) adjudicated the issue of whether the Veteran's waiver request was precluded by bad faith.  However, the AOJ failed to adjudicate the preliminary issue of the validity / amount of a debt.  See 38 U.S.C.A. § 5314(b) (prohibiting offset of a debt from future benefit payments unless VA first makes a determination with respect to the beneficiary's dispute of existence or amount of debt); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  In this respect, a debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

Since the issue of the validity / amount of the debt has not been formally adjudicated at the AOJ or Committee level, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In other words, the AOJ must first adjudicate whether the validity / creation of the debt at issue was proper, prior to discussing whether a waiver is precluded by bad faith or the principles of equity and good conscience.  Only this action would ensure compliance with the Board's previous December 2009 remand.  


Accordingly, the case is REMANDED for the following action:

1.  First, the Committee or the AOJ should adjudicate the preliminary issue of whether the overpayment of pension benefits was properly created (i.e. the validity of the debt), including whether the amount of the overpayment ($19,844) is proper.  See 38 C.F.R. § 1.911(c)(1) (2010); see also VAOPGCPREC 6-98.  The Veteran is challenging the existence or amount of the debt by arguing that he never received a retroactive payment of $14,182 from the SSA in 2004, and that he did not receive SSA benefits generally from January 2003 to October 2005.  (The Committee failed to address this preliminary issue of the validity / amount of debt in the May 2010 SSOC).  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In short, as discussed in the previous Board remand, the Committee or AOJ must first address whether the overpayment was valid and properly created.  It cannot simply ignore this issue. 

2.  Second, if an overpayment is found to be valid and properly created, the Committee or the AOJ should again review the record and reconsider whether the Veteran's request for waiver is precluded by bad faith or the principles of equity and good conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  (In the May 2010 SSOC, when the Committee found bad faith, the Committee failed to address that SSA records for 2005 appear to reveal that the Veteran had to repay $15,816 in benefits to the SSA in 2005 to offset the previous retroactive payment of $14,182 in 2004.  He therefore indicated in his August 2005 EVR that he did not have any SSA income for 2005.  In light of this, the Committee should explain in detail how exactly the Veteran's actions constitute bad faith).  In this regard, "bad faith" refers to "unfair or deceptive dealing by one who seeks to gain thereby at another's expense." Conduct by a claimant undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and with resulting loss to the government is required for a showing of bad faith.  38 C.F.R. § 1.965(b)(2).  In Richards v. Brown, 9 Vet. App. 255 (1996), the Court found that the operative language in 38 C.F.R. § 1.965(b)(2) limits bad faith to cases in which there is an intent to seek an unfair advantage of the Government.

3.  If the Committee or AOJ's determinations remains unfavorable with regard to the issues of (a) the validity of the debt and (b) whether his waiver request is precluded by bad faith or the principles of equity and good conscience, the Veteran and his representative should be provided with a SSOC.  Thereafter, the Veteran should be afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


